 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    JOHN McCLINTOCK,                                   No. 2: 18-cv-0560 JAM KJN P
 7                       Plaintiff,
 8           v.                                          ORDER
 9    T. COOPER, et al.,
10                       Defendants.
11

12          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

13   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

14   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

15          On April 30, 2019, the magistrate judge filed findings and recommendations herein which

16   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

17   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

18   the findings and recommendations.

19          The court has reviewed the file and finds the findings and recommendations to be

20   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

21   ORDERED that:

22          1. The findings and recommendations filed April 30, 2019, are adopted in full; and

23          2. The claims found not potentially colorable in the second amended complaint are

24   dismissed.

25

26    Dated: July 10, 2019                               /s/ John A. Mendez
                                                         JOHN A. MENDEZ
27                                                       United States District Court Judge
28
                                                         1
